  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-5121Filed
                            Document            08/03/20
                                             Filed 07/23/19Page 1 of1 3ofPageID
                                                             Page               #: 4382
                                                                          3 PageID #: 4700



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

     STRAGENT LLC,                                   §
                                                     §
     v.                                              §       CASE NO. 6:16-CV-446-RWS-KNM
                                                     §       LEAD CASE
     BMW OF NORTH AMERICA, LLC, et                   §
     al.                                             §
                                                     §

   ______________________________________________________________________________

     STRAGENT LLC,                                   §
                                                     §
     v.                                             §       CASE NO. 6:16-CV-447-RWS-KNM
                                                     §
     MERCEDES-BENZ USA, LLC, et al.                  §
                                                     §
                                                     §


     STRAGENT LLC,                                   §
                                                     §
     v.                                              §       CASE NO. 6:16-CV-448-RWS-KNM
                                                     §
     VOLVO CARS OF NORTH AMERICA,                    §
     LLC                                             §
                                                     §



                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

          Before the Court is the Report and Recommendation of the Magistrate Judge (Docket

   No. 120)   containing    her   findings,   conclusions   and   recommendations   regarding   the

   BMW Defendants’ Motion for Summary Judgment of Invalidity and Noninfringement

   (Docket No. 109) and Plaintiff Stragent LLC’s Motion to Dismiss for Lack of Jurisdiction

   (Docket No. 111). The Report, filed on June 10, 2019, recommends that Plaintiff’s claims


                                              EXHIBIT 6
  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-5121Filed
                            Document            08/03/20
                                             Filed 07/23/19Page 2 of2 3ofPageID
                                                             Page               #: 4383
                                                                          3 PageID #: 4701



   against the BMW Defendants1 be dismissed with prejudice pursuant to Federal Rule of

   Civil Procedure 41(a)(2).           The Report further recommends finding that the BMW

   Defendants are the prevailing parties          and are      entitled to an award of costs. The

   Report    additionally recommends denying the BMW Defendants’ request to bifurcate the

   quantum with respect to moving               for     attorneys’    fees.        Lastly,     the    Report

   recommends       denying      the     BMW Defendants’ Motion for Summary Judgment of

   Invalidity and Noninfringement (Docket No. 109) as moot.

            The Report recommends that Plaintiff’s Motion to Dismiss for Lack of Jurisdiction

   (Docket No. 111) be granted-in-part and that Plaintiff’s claims against Volvo Cars of North

   America, LLC (“Volvo”) and the Mercedes-Benz Defendants2 be dismissed with prejudice

   pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. The

   Report also recommends finding that Volvo and the Mercedes-Benz Defendants are

   prevailing parties and are entitled to an award of costs.

            No written objections have been filed. Having reviewed the Report and relevant

   documents, the Court hereby ADOPTS the findings and conclusions of the Magistrate Judge

   as those of the Court. It is therefore

            ORDERED that Plaintiff’s claims against the BMW Defendants are DISMISSED

   WITH PREJUDICE pursuant to Federal Rule of Civil Procedure 41(a)(2).                          The BMW

   Defendants are the prevailing parties and are entitled to an award of costs.                  The BMW

   Defendants’ request to bifurcate the quantum with respect to moving for attorneys’ fees is

   DENIED. It is further



   1
    The “BMW Defendants” include BMW of North America, LLC and BMW Manufacturing Co., LLC.
   2
    The “Mercedes-Benz Defendants” include Mercedes-Benz USA, LLC, Mercedes-Benz U.S. International, Inc.,
   and Daimler North America Corporation.

                                                       2
  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-5121Filed
                            Document            08/03/20
                                             Filed 07/23/19Page 3 of3 3ofPageID
                                                             Page               #: 4384
                                                                          3 PageID #: 4702



        .   ORDERED that Plaintiff’s Motion to Dismiss for Lack of Jurisdiction (Docket No. 111)

   is GRANTED-IN-PART, and Plaintiff’s claims against Volvo and the Mercedes-Benz

   Defendants are DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil Procedure

   12(b)(1) for lack of subject matter jurisdiction. Volvo and the Mercedes-Benz Defendants are

   the prevailing parties and are entitled to an award of costs. It is further

            ORDERED that the BMW Defendants’ Motion for Summary Judgment of Invalidity

   and Noninfringement (Docket No. 109) is DENIED AS MOOT.


            So ORDERED and SIGNED this 23rd day of July, 2019.




                                                                ____________________________________
                                                                ROBERT W. SCHROEDER III
                                                                UNITED STATES DISTRICT JUDGE




                                                     3
